 198DECISIONSOF NATIONALLABOR RELATIONS BOARDJoe Smith and Ray Boling d/b/a Chaparral Drilling Com-pany and Local 826, International Union of OperatingEngineers,AFL-CIO. Case 16-CA-3766April 29, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn December 31, 1969, Trial Examiner Harold X.Summers issued his Decision in the above-entitled pro-ceeding granting General Counsel's motion for summaryjudgment on the ground that there are no unresolvedissues requiring an evidentiary hearing and finding thatthe Respondent had engaged in and wasengaging incertain unfair labor practices within the meaning oftheNational Labor Relations Act, as amended. TheTrial Examiner recommended that the Respondent ceaseand desist from such unfair labor practices and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.We have carefully reviewed the Trial Examiner'sDecision, the exceptions and brief and the entire recordin this case and in the representation case.We findthat the Board's voting eligibility rule set forth inHondoDrilling'was properly applied in this case and thatthe disposition of the Respondent's other objectionswas correct and requires no hearing. We therefore adoptthe findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that theRespondent, Joe Smith and Ray Boling d/b/a ChaparralDrilling Company, Midland, Texas, their agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.Hondo Drilling Co, 164 NLRB 416TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueThe case arises on a motion of counsel for the GeneralCounsel for judgment on the pleadings, urging that,despite denials contained in the answer, any issues soughtto ^ be raised thereby have already been litigated in aprior related representation proceeding; that, therefore,there are no litigableissuesherein; and that, on thepleadings viewed in the light of the disposition of theissues in the representation case, the violations allegedin the complaint herein should be found without a hear-ing.Since a disposition of the motion presents mattersoutside the pleadings, it should more properly be labeledamotion for summary judgment, and I shall so treatit.'The Representation Proceeding2A petition seeking certification as bargaining agentfor certain of the employees of Joe Smith and RayBoling d/b/a Chaparral Drilling Company (herein referredto as Respondent) was filed under Section 9(c) of theAct by the Charging Party herein, Local 826, Internation-alUnion of Operating Engineers, AFL-CIO (hereinaftercalled the Union). Pursuant to notice, a hearing thereonwas held before a Hearing Officer of the National LaborRelationsBoard on May 13, 1969. At the hearing,Respondent raised an issue,interalia,with respectto (1) the applicability, under the circumstances of theHondo Drillingvoting eligibility rule3 and (2) the validityof said rule.On May 14, 1969, the Regional Director issued aDecision and Direction of Election in which he discussedand rejected Respondent's contentions with respect toHondo Drilling.On June 2, the Board denied Respond-ent's request for a review of the Decision and Direction,which request was grounded completely upon theHondoDrillingissue.Pursuant to the Decision and Direction of Election,an election by secret ballot was conducted on June9, 1969, under the direction and supervision of theRegional Director to determine the question of represen-tation.Upon the conclusion of the balloting a tallyof ballots was served to all parties which showed thatof approximately 15 eligible voters, 10 cast ballots forthe Union and 5 cast ballots against the Union. Threeballotswere challenged. The challenged ballots werenot sufficient in number to affect the results of theelection.On June 16, 1969, the Employer filed timely objectionsto election, and conduct affecting the results of theelection,alleging,in substance, the following:'Rules of Civil Procedure for the United States District Courts,as amended to July 1, 1966, rule 12(c)SAdministrative or official notice is taken of the record in the represen-tation proceeding, Case 16-RC-5178, as the term "record" is definedin Secs 102.68 and 102 69(f) of the Board's Rules (Rules and Regulationsand Statements of Procedure, National Labor Relations Board, Series8, as amended) SeeLTV Electrosystems, Inc ,166 NLRB 938, enfd388 F 2d 683 (C A 4, 1968),Golden Age Beverage Co ,167NLRB151, enfd 415 F 2d 26 (C.A 5, July 7, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),IntertypeCo. v. N L R B ,401F 2d 41 (C A 4, 1968),FollettCorp ,164NLRB 378, enfd 397 F 2d91 (C.A 7, 1968), Sec 9(d) of the National Labor Relations Act3So-called after the Board's decision inHondo Drilling Co ,164NLRB 416182 NLRB No. 32 CHAPARRAL DRILLING CO.1.That the voting place was closed before thetime scheduled on the notice of election, and thatfor this reason it was impossible for voters whocame to vote to enter the building and vote.2.That eligible voters had been threatened withphysical violence if such voters did not supportthe Union and cast "yes" votes in the election.3.That the notice of election was not furnishedto Respondent in sufficient time to furnish adequatenotice to the employees of the pending election.4.That the eligibility rule in theHondo Drillingcase was not applicable to the Employer and wastherefore improperly applied.5.That the Union failed and refused to cooperateto the fullest extent in the preparation and compila-tion of a list containing current addresses of alleligiblevoters, thereby' making it impossible forall voters to be notified.On August 12, 1969, the Regional Director issueda Supplemental Decision and Certification of Representa-tive, in which he discussed each of the above objections,along with the related evidence. Specifically (amongother things), he concluded that, assuming a prematureclosing of access to the voting place, the voting resultscould not have been affected, he concluded that whateverwas now being urged as to theHondo Drillingrulehad been fully considered at the original hearing, andhe concluded that the Union had in fact accorded thecooperation in furnishing voters' addresses which wasrequired; and he certified the Union as the exclusiverepresentative of the employees in the appropriate unit.Onceagain,in the form of exceptions, Respondentrequested a review of the Regional Director's action,makingspecific reference to the issues of a prematureclosing of the polling place, theHondo Drillingrule,and the alleged failure of the Union to cooperate infurnishing voters' addresses; once again, the Boardaffirmed the Regional Director.The InstantUnfair LaborPractice CaseOn October 7, 1969, _the Union filed the unfair laborpractice charge initiating this proceeding and, on October20, 1969, filed the first amended charge, alleging thatRespondent had refused and continued to refuse tobargain with the Union.On October 17, 1969, the Regional Director issueda complaint and notice of hearing alleging that theRespondent had committed unfair labor practices inviolation of Sections 8(a) (1) and (5) and 2(6) and (7)of the Act, by refusing and continuing to refuse tobargain collectively with the Union as the exclusivecollective-bargaining representative of all the employeesin the appropriate unit described hereinafter. 'On Noveitiber 25, 1969, the Respondent filed itsanswer to complaint and notice of hearing in whichitadmitted most of the material allegations of the com-plaint but denied the commission of unfair labor prac-tices.The answer admitted that since on or about Sep-tember 23, 1969, the Respondent has refused and contin-ues to refuse to meet and bargain collectively with199the Union, denying only that a majority of the employeesin the appropriate bargaining unit selected the Unionas their bargainingagentand that the Union has beenor is their exclusive bargaining agent.On November 25, 1969, counsel for the General Coun-selfiled a motion for judgment on the pleadings onthe ground that Respondent's answer raised no issuenot already disposed of in the representation proceeding,but that, in fact, it admitted violations of Section8(a)(1)and (5) of the Act. On November 26, 1969, I issuedan order to show cause on General Counsel's motionfor judgment on the pleadings returnable December 10,1969.On December 10, 1969, the Respondent filed aresponse to the order; no responses have been receivedfrom the other parties.Ruling on Motion for Judgment on the Pleadings -The Respondent opposes the motion for judgmenton the pleadings on three grounds: (1) the alleged prema-ture closing of the polling place, (2) the alleged failureof the Union to cooperate in furnishing addresses ofeligible voters, and (3) the alleged inapplicability andthe alleged invalidity of theHondo Drillingrule.Theseare among the grounds raised and passed upon in therelated representation proceeding. Thus, Respondentmerely reinterates issues and argument previously con-sidered and decided by the Board.It is established Board policy, in absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in an unfairlabor practice case of issues which were or could havebeen litigated in a prior related representation proceed-ing.4This policy is applicable even though no formalhearing on objections has been provided by the Board.Such a hearing is not a matter of right unless substantialand material issues are raised.5 Respondent does notclaim to present any newly discovered or previouslyunavailable evidence. Respondent does state that thereare genuine substantial material fact issues which havenever been litigated in an adversary proceeding beforethe Board, which contention I do not find to be sustained.There are thus no unresolved matters requiring anevidential hearing. The General Counsel's motion forjudgment on the pleadings-treated herein as a motionfor summary judgment-is consequently granted.On the basis of the record I make the following:Kneger-Ragsdale & Co , Inc ,159NLRB 490, enfd 379 F.2d517 (C.A 7, 1967), cert denied 389 U S 1041,NL R.B V MacombPottery Company,376 F 2d 450 (C A 7, 1967),HowardJohnsonCompa-ny, 164 NLRB 801,Metropolitan Life InsuranceCompany, 163 NLRB579 SeePittsburgh Plate Glass Co vN L.R B ,313 U.S 146, 162(1941), NLRB Rulesand Regulations, Secs 102 67(f) and 102.69(c)'0 K Van Storage, Inc,127NLRB 1537, enfd 297 F.2d 74(C.A 5, 1961) SeeAir Control Products ofStPetersburg,Inc , 335F 2d 245, 249 (C A 5, 1964) "Ifthere is nothing to hear, then ahearing is a senseless and uselessformality " See alsoN L R.B vBataShoeCompany,377 F 2d 821, 826 (C A 4, 1967),certdenied389 U S 917 "[t]here is no requirement,constitutional or otherwise,that there beahearing in the absence of substantial and materialissues crucial to determinationof whether NLRBelection results areto be accepted for purposesof certification " 200DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS AND CONCLUSIONS,ITHE BUSINESS OF THE RESPONDENTThe Respondent is a'partnership consisting of JoeSmith and RayBoling doingbusiness as Chaparral Drill-ing Company with their principal office and, place ofbusiness located in Midland; Texas, where it is, engagedin the contract drilling of oil and gas wells in the ^ Stateof Texas.During the past 12-month period, which period isrepresentative of all times material herein, the Respond-ent, in the course and conduct of its business operations,performed services valued in excess of $50,000, of whichservices valued in excess of $50,000 were performedforMcGrath & Smith, Incorporated; K. K. Amini;Thornton Petroleum, ' a division of Reading & BatesDrilling Company;King ResourcesCompany, and havereceived revenues in excess of $45,000 for servicesperformed for Getty Oil Company, all of which compa-nies are engaged in interstate commerce within the mean-ing of the Act.'.i' ,The Respondent is now, and has been at all' timesmaterial herein,an,employer engaged in commerce withinthe'meaning of Section 2(6) and (7) of the Act.1II.-THE LABORORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein, "a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All employees of the Employer at Midland, Tex-as, including derrickmen,motormen,and floormen,but excluding office clerical employees,guards, toolpushers, drillers and supervisors as defined in theAct.On orabout August 12, 1969,the Board certifiedthe Union as the exclusive collective-bargaining repre-sentative of the employees in the above described unitwith respect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employment.Since on or about September 23, 1969,and at alltimes thereafter, particularly on or about September30, 1969,theRespondent did refuse,and continuesto refuse to bargain collectively with the Union asthe collective-bargaining representative of the employeesin the appropriate unit.By thus refusing to bargain collectively Respondenthas engaged in unfair labor practices in violation ofSection 8(a) (5) of the Actand has interfered with,restrained,and coerced its employees in violation ofSection 8(a) (1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.tUpon the foregoing findings and conclusions,pursuantto Section10(c)of the Act,Irecommendthat theBoard issue the following:ORDERJoe Smith and RayBoling d/b/aChaparralDrillingCompany, its officers,'agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing'tobargain collectively with Local 826,InternationalUnion of OperatingEngineers,AFL-CIO,as the exclusive collective-bargainingrepresentative ofthe employees in the following appropriatebargainingunit:All employees of the Employer at Midland, Tex-as, includingderrickmen, motormen, and floormen,but excluding office clerical employees, guards, toolpushers, drillers and supervisors as defined in theAct. `(b) Interfering with the efforts of said Union tonegoti-ateforor represent employees as such exclusivecollective-bargaining representative2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Local 826,International Union of OperatingEngineers;AFL-CIO,as the exclusive representative of all employees in theappropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and embody in a signed agreementany understanding reached.'(b) Post at its place of business in Midland, Texas,copies of the notice attached marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 16, shall, after being duly signedby an authorized representative of the Respondent, beposted by the Respondent immediately upon receiptthereof, and be maintained by the Respondent for 60"For the purposeof determining the duration of the certification,the initial year of certificationshall be deemed to begin on the datethe Respondent commences to bargain in good faithwith the Unionas the recognized exclusive bargaining representative in the appropriateunitThe purpose of this provisionis to insurethat the employeesin the appropriateunitwill be accordedthe services of their selectedbargaining agent forthe period provided by law SeeMar-Jac PoultryCo ,136NLRB 785;Commerce Company d/b/aLamarHotel,140NLRB 226, 229, enfd 328 F 2d 600 (C A 5, 1964), cert denied 379U S 817,Burnett Construction Co ,149 NLRB 1419, 1421, enfd 350F 2d 57 (C A 10, 1965)In the event no exceptions are filed as providedby Sec 102 46of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and recommended Orderherein shall, as provided in Sec 102 48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions, andorder,and all objectionsthereto shall be deemed waived forall purposesIn the event that the Board's orderisenforced by a judgment ofaUnited States Court of Appeals, the wordsin the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard " CHAPARRAL DRILLING COconsecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are custom-arilypostedReasonable steps shall be taken by theRespondent to insure that said notices are not altereddefaced, or covered by any other material(c)Notify the Regional Director for Region 16, inwriting,within20daysfromreceiptofthisRecommended Order, what steps the Respondent hastaken to comply herewith B9In the event these recommendations are adoptedby the Boardthis provision shall be modifiedto readNotifythe RegionalDirectorfor Region 16 in writing within 10 days from receiptof this Orderwhat stepsthe Respondent has takento comply herewithAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnited StatesGovernmentWE WILL NOT refuse to bargain collectively withLocal 826, International Union of Operating Engi-neers,AFL-CIO, as the exclusive collective-bar-gaining representative of all the following employ-eesAll our employees at Midland, Texas, includingderrickmen,motormen, and floormen, butexcluding office clerical employees, guards,201tool pushers,drillers and supervisors as definedin the ActWE WILLNOT interfere with the efforts of theUnion tonegotiate for or represent employees asexclusive collective-bargaining representativeWE WILLbargain collectivelywith the Unionas the exclusive collective-bargaining representativeof the employees in the appropriate unit and, ifan understanding is reached,we willsigna contractwith the UnionDatedByJOE SMITH AND RAYBOLING D/B/ACHAPARRALDRILLINGCOMPANY(Employer)(Representative)(Title)Thisisan official notice and must not be defacedby anyoneThisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced, or covered by any othermaterialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 8A24 Federal OfficeBuilding,819 Taylor Street,Forth Worth, Texas 76102, Telephone 817-334-2921